Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-13 are pending in the present application, with claims 1 and 7 being independent. Claims 1, 2, 5, 7, 8, and 11 have been amended.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03 December 2019; 20 January 2020, 20 February 2020, and 03 November 2020 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 9, filed 04 January 2021, with respect to the objection to the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn. 
Applicant’s arguments, see pages 9-17, filed 04 January 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-13 have been fully considered and are partially persuasive. The scope of the ‘labeling data of the plurality of new obstacles” in claim 1 has been clarified. Accordingly, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-13 has been maintained. 
Claim 1 recites “A data augmentation method1, comprising: acquiring a point cloud of a frame, the point cloud comprising a plurality of original obstacles2; obtaining a plurality of position voids by removing the original obstacles from the point cloud, and filling the position voids with a surrounding environment of the position voids to obtain a real background of the point cloud3; arranging a plurality of new obstacles labeled by labeling data of the plurality of new obstacles, in the real background of the point cloud; and adjusting the plurality of new obstacles based on the labeling data of the plurality of new obstacles4 to obtain layout data of the plurality of new obstacles5.” It is not immediately clear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure:
how the method is a data augmentation method. The claim and originally filed disclosure do not appear to set forth what is being augmented or how the method is an augmentation method. Furthermore, while the applicant argues that the augmentation occurs due to the amount of data being increased and that by executing the method ‘the amount of real data is increased, and the diversity of the real data is improved”, that in of itself does not clarify what is being augmented.  For instance, in the claim itself, the layout data for the plurality of new obstacles is obtained by adjusting the plurality of new obstacle’s based on the labeling data of the plurality of new obstacles. Adjusting a position or filling voids does not in of itself mean that the amount of data is increased or that the diversity of the real data is improved, rather it simply means the data has changed.  So even if one were to accept applicant’s arguments with respect to augmenting, it would still be unclear as to how the data is being augmented in the claims. While the applicant gets to be their own lexicographer, the written description must clearly redefine the claim term and set forth uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “augmentation method” is indefinite because the specification does not clearly redefine the term.
what comprises/constitutes the plurality of obstacles. For instance, is the obstacle an obstruction of some kind that would block the passage of the vehicle – such as railroad crossing or closed street? Is the obstacle an object in the point cloud, such as a sign or a plurality of rocks that correspond to an area known for having falling rocks? Is it markings on a road? The specification does not appear to give an example of the type of obstacle beyond ‘a bicycle type” and a ‘roadblock sign type’ set forth at the top of 
How filling the position voids (which are removed obstacles) with a surrounding environment of the position voids (which presumably is the surrounding environment of the obstacles that were removed) obtains a real background of the point cloud.  The point cloud is by definition a set of data points (of the frame) – so in the case of claim 1 it would be some of to all of the image frame that contains two or more “obstacles”. According to the claim language the holes or voids created by the removal of the obstacles is filled with a surrounding environment (of the holes or voids) to obtain the real background of the point cloud. However, in light of the disclosure, it is unclear as to how the voids are filled with the surrounding environment of the position voids to obtain the real background of the point cloud. For instance, is the filling done by interpolation? Standard hole filling routines? Blurring the pixels? How much of the void (created in the point cloud of the frame) needs to be filled in order to obtain the (real) background of the point cloud? The originally filed disclosure does not appear to set 
How the plurality of new obstacles are adjusted based on their labeling data. According to the corresponding disclosure on page 7, the adjusting may include “adding or removing a new obstacle for different scenarios and requirements, and determining data obtained by the adding or removing to be the layout data; or, changing labeling data of a new obstacle by changing a position, an orientation, an identity recognition number and a type of this new obstacle, and using the changed labeling data of this new obstacle to construct layout data of the new obstacles.” However, it is not clear in the claim language as to how the new obstacles, which were just arranged in the previous limitation, are adjusted based on their labeling data as this portion of the disclosure, appears to set forth that the labeling data is changed based on for instance, position or orientation adjustment of the newly placed obstacle. The changed labeling data is then used to construct layout data for the new obstacles.
How the adjustment of the plurality of new obstacles based on the labeling data…is used to obtain layout data of the plurality of new obstacles. It is not immediately clear from either the plain and ordinary meaning of the words themselves or when interpreted in the light of the corresponding disclosure how the adjustment leads to obtaining layout data. Is the layout data the position/location data of the plurality of obstacles? While the applicant puts forth on page 13 that a person of ordinary skill in the art would have understood how the claimed adjustment leads to obtaining layout data, it remains unclear as to how given the claim language, one of ordinary skill in the art would have understood how the claimed adjustment to lead to obtaining layout data. If the labeling data is for example a word, such as STOP, how would that be used to adjusting the obstacles to obtain the layout data. If the labeling data is an 
With respect to claims 2 and 8, applicant’s arguments, along with accompanying amendments clarify the scope of the claim language. Accordingly, the rejection as applied thereto are withdrawn.
With respect to claim 3, the applicant argues that a person of ordinary skill in the art would understand the scope of “extracting position data from the labeling data of the obstacle, and adjusting the positions of the plurality of new obstacles based on the position data; and determining the adjusted position data as the layout data of the plurality of new obstacles" to be getting the position data of a new obstacle, changing the position data, and setting the layout data to the new obstacles to be the changed position data.  However, it should be noted that determining the adjusted position data as the layout data of the plurality of new obstacles is not necessarily the same as setting the layout data to be the new obstacles to be the changed position. In addition, it remains unclear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the position data associated with the labeling data of the plurality of obstacles is used to adjust the positions of the plurality of new obstacles? Does the labeling data contain the actual position at which the obstacle should be placed and is accordingly used to adjust the position? Is the obstacle position adjusted so as to not interfere with the labeling data? Furthermore the claim itself simply recites that the plurality of new obstacles are adjusted – is the adjustment based on the extracted position data? If not is it based on another factor? Finally, it is unclear as to how the adjusted position data is determined as the layout data of the plurality of new obstacles. Wouldn’t the position data need to be determined in advance in order to adjust the positions? Is the adjusted position data – the updated positions that were adjusted based on the position data? The originally filed disclosure does not appear to set forth that to which the position 
Claim 4 recites “extracting position data from the labeling data of at least one of the plurality of new obstacles, and replacing a type of the at least one new obstacle according to the position data; and using the replaced type to construct the layout data of the plurality of new obstacles.” It is not immediately clear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure – what constitutes a type of obstacle, how the position data of the labeling data changes the type of obstacle, and how the replaced type is used to construct the layout data of the plurality of new obstacles. 
While the applicant argues that one of ordinary skill in the art would understand that a “type of obstacle” is indicated by the labelling or layout data of the obstacle, that the position data of a new obstacle can provide context for changing the initial type of a new obstacle, and that the layout data is constructed by setting the type of the new obstacle based on the changed type, the corresponding disclosure does not appear to set forth different types of obstacles beyond a bicycle type, an automobile type and an roadblock sign type (see for instance, pages 9 and 10).  Furthermore, a type of obstacle as currently claimed could be anything ranging from different types of vehicles (e.g., scooters, bicycles, cars, semi-trucks, motorcycles, etc), their subcomponents (such as changing tire size, since that in effect would be a type of the obstacle – the obstacle with big wheels), a different type of obstacle (e.g., changing a vehicle obstacle to a building obstacle, a person, a sidewalk obstacle, a tree obstacle, a traffic cone or any other imaginable obstacle…), etc. Going back to the disclosure, the illustrative examples appear to fall within the vehicle type obstacle and roadblock signage obstacles – so one potential way to provide clarity on the scope of the type of obstacle would be to limit the obstacle to fall within those types.
With respect to the position data, it remains unclear as to how as currently claimed the position data would change one type of obstacle to another. While the applicant points out that position data can provide context for changing the initial type of an obstacle, it remains unclear as to how outside of limiting the context of the obstacle the obstacles are replaced based on position data.  For instance, bicycle commuters, roadblock signage, and cars are routinely on the road. In this context, it is unclear as to how the position data would change one type to another. It does not appear to be clear from the disclosure, if, for instance, the position data encompass the 2D/3D footprint of the obstacle - so that the position data would say “identify” an obstacle as being small and elongated in the direction of the vehicle, which means it should be a bicycle type? Small and elongated perpendicular to the vehicle (i.e., blocking the road), which implies a roadblock signage obstacle? If the position data a relative coordinate from the vehicle – say 5 meters north, three meters east?  (i.e., solely defined by an origin point)?, etc.  
Finally, if we assume the type of obstacle is a tagged field within the label, it is still unclear as to how the position of the labeling data itself would lead to one type being replaced by another type and how the type of obstacle is used to construct the layout data.
The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claim 5 recites “obtaining a space between two adjacent new obstacles…and using labeling data of the at least one additional new obstacle to construct the layout data of the plurality of new obstacles.” It is not immediately clear using the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure a) how the space between two adjacent new obstacles is determined (is it based on the extracted position data, etc? and b) how the labeling data of the at least one new obstacle is used to construct the layout data? While the applicant sets forth that the specification provides that “a space between two adjacent new obstacles can be obtained based on 
Claim 6 recites “extracting an obstacle type from the labeling data of at least one of the plurality of new obstacles, and adjusting an orientation of the at least one new obstacle based on the obstacle type of the at least one new obstacle; and using the adjusted orientation of the at least one new obstacle to construct the layout data of the plurality of new obstacles.” It is not immediately clear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure – how the orientation of the obstacle is adjusted according to the extracted obstacle type, what comprises the obstacle type, if the at least one new obstacle is included in the plurality of new obstacles, and how the adjusted orientation is used to construct the layout data of the plurality of new obstacles. For instance, if the extracted obstacle type was a bicycle, how would that be used to adjust the orientation of the obstacle (which may or may not be of the same type as that which was extracted)
While the applicant sets forth the example of a change in orientation of a vehicle, changing the orientation in this case would not appear to be limited to the obstacle type.  Applicant’s subsequent example of using a threshold so that a car, for instance, would not be violating traffic regulations, the claims as currently recited do not require the use of a threshold. It would appear from applicant’s arguments 
Substantially similar arguments can be set forth for the corresponding device claims.
It is noted that applicant’s arguments sometimes relies upon features that are not recited in the claims (such as the threshold with respect to claim 6). Although the claims are afforded their broadest reasonable interpretation in light of the specification, limitations from the specification are not read into the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A data augmentation method1, comprising: acquiring a point cloud of a frame, the point cloud comprising a plurality of original obstacles2; obtaining a plurality of position voids by removing the original obstacles from the point cloud, and filling the position voids with a surrounding environment of the position voids to obtain a real background of the point cloud3; arranging a plurality of new obstacles labeled by labeling data of the plurality of new obstacles, in the real background of the point cloud; and adjusting the plurality of new obstacles based on the labeling data of the plurality of new obstacles4 to obtain layout data of the plurality of new obstacles5.” It is not immediately clear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure:
how the method is a data augmentation method. The claim and originally filed disclosure do not appear to set forth what is being augmented or how the method is an augmentation method. While the applicant gets to be their own lexicographer, the written description must clearly redefine the claim term and set forth uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “augmentation method” is indefinite because the specification does not clearly redefine the term.
what comprises/constitutes the plurality of obstacles. For instance, is the obstacle an obstruction of some kind that would block the passage of the vehicle – such as railroad crossing or closed street? Is the obstacle an object in the point cloud, such as a sign or a plurality of rocks that correspond to an area known for having falling rocks? Is it markings on a road? The specification does not appear to give an example of the type of obstacle beyond ‘a bicycle type” and a ‘roadblock sign type’ set forth at the top of page 9 with respect to new obstacles.
How filling the position voids (which are removed obstacles) with a surrounding environment of the position voids (which presumably is the surrounding environment of the obstacles that were removed) obtains a real background of the point cloud.  The point cloud is by definition a set of data points (of the frame) – so in the case of claim 1 it would be some of to all of the image frame that contains two or more “obstacles”. According to the claim language the holes or voids created by the removal of the obstacles is filled with a surrounding environment (of the holes or voids) to obtain the real background of the point cloud. However, in light of the disclosure, it is unclear as to how the voids are filled with the surrounding environment of the position voids to 
How the plurality of new obstacles are adjusted based on their labeling data. According to the corresponding disclosure on page 7, the adjusting may include “adding or removing a new obstacle for different scenarios and requirements, and determining data obtained by the adding or removing to be the layout data; or, changing labeling data of a new obstacle by changing a position, an orientation, an identity recognition number and a type of this new obstacle, and using the changed labeling data of this new obstacle to construct layout data of the new obstacles.” However, it is not clear as to how the new obstacles, which were just arranged in the previous limitation, are adjusted based on their labeling data as this portion of the disclosure, appears to set forth that the labeling data is changed based on for instance, position or orientation adjustment of the newly placed obstacle. The changed labeling data is then used to construct layout data for the new obstacles. 
How the adjustment of the plurality of new obstacles based on the labeling data…is used to obtain layout data of the plurality of new obstacles. It is not immediately clear from either the plain and ordinary meaning of the words themselves or when interpreted in the light of the corresponding disclosure how the adjustment leads to obtaining layout data. Is the layout data the position/location data of the plurality of obstacles? 

	Claims 2-6 and 8-13 depend upon claims 1 and 6 and do not cure the noted deficiency. Accordingly, claims 2-6 and 8-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claims 1 and 7.
Claim 3 recites “extracting position data from the labeling data of the obstacle, and adjusting the positions of the plurality of new obstacles based on the position data; and determining the adjusted position data as the layout data of the plurality of new obstacles." It is not immediately clear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the position data associated with the labeling data of the plurality of obstacles is used to adjust the positions of the plurality of new obstacles? Does the labeling data contain the actual position at which the obstacle should be placed and is accordingly used to adjust the position? Is the obstacle position adjusted so as to not interfere with the labeling data? Furthermore the claim itself simply recites that the plurality of new obstacles are adjusted – is the adjustment based on the extracted position data? If not is it based on another factor? Finally, it is unclear as to how the adjusted position data is determined as the layout data of the plurality of new obstacles. Wouldn’t the position data need to be determined in advance in order to adjust the positions? Is the adjusted position data – the updated positions that were adjusted based on the position data? The originally filed disclosure does not appear to set forth that to which the position data corresponds or how the obstacle is adjusted. The examiner respectfully requests the applicant clarify the scope of the aforementioned limitation.
	Claim 9 recites substantially similar subject matter as to that of claim 3 and is therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 3.
Claim 4 recites “extracting position data from the labeling data of at least one of the plurality of new obstacles, and replacing a type of the at least one new obstacle according to the position data; and using the replaced type to construct the layout data of the plurality of new obstacles.” It is not immediately clear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure – what constitutes a type of obstacle, how the position data of the labeling data changes the type of obstacle, and how the replaced type is used to construct the layout data of the plurality of new obstacles. The corresponding disclosure mentions three different types of obstacles: a bicycle type, an automobile type and an roadblock sign type (see for instance, pages 9 and 10). If we assume the type of obstacle is a tagged field within the label, it is still unclear as to how the position of the labeling data itself would lead to one type being replaced by another type and how the type of obstacle is used to construct the layout data. The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claim 10 recites substantially similar subject matter as to that of claim 4 and is therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 4.
Claim 5 recites “obtaining a space between two adjacent new obstacles…and using labeling data of the at least one additional new obstacle to construct the layout data of the plurality of new obstacles.” It is not immediately clear using the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure a) how the space between two adjacent new obstacles is determined (is it based on the extracted position data, etc? and b) how the labeling data of the at least one new obstacle is used to construct the layout data? The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claim 11 recites substantially similar subject matter as to that of claim 5 and is therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 5.
Claim 6 recites “extracting an obstacle type from the labeling data of at least one of the plurality of new obstacles, and adjusting an orientation of the at least one new obstacle based on the obstacle type of the at least one new obstacle; and using the adjusted orientation of the at least one new obstacle to construct the layout data of the plurality of new obstacles.” It is not immediately clear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure – how the orientation of the obstacle is adjusted according to the extracted obstacle type, what comprises the obstacle type, if the at least one new obstacle is included in the plurality of new obstacles, and how the adjusted orientation is used to construct the layout data of the plurality of new obstacles. The corresponding disclosure mentions three different types of obstacles: a bicycle type, an automobile type and an roadblock sign type (see for instance, pages 9 and 10). If we assume the type of obstacle is a tagged field within the label, it is unclear as to how the orientation of the obstacle is adjusted according to the type of obstacle. For instance, if the extracted obstacle type was an automobile, how would that be used to adjust the orientation of the obstacle? The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claim 12 recites substantially similar subject matter as to that of claim 6 and is therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613